Judgment insofar as it imposes sentence unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to a maximum term of life and a minimum term of 15 years and, as so modified, affirmed. Memorandum: A review of the record reveals that appellant has been incarcerated on only one previous occasion when he served a one-year sentence following a grand larceny conviction in 1965. The incident which resulted in the death of the victim in the instant case was one which the victim himself provoked by threatening the life of the defendant. Under these circumstances the sentence imposed was excessive. (Appeal from judgment of Monroe Supreme Court—murder, second degree.) Present—Moule, J. P., Cardamone, Simons, Dillon and Hancock, Jr., JJ.